DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,721,089. Although the claims at issue are not identical, they are not patentably istinct from each other because claims of instant application are anticipated by claims of U.S. Patent No. 10,721,089.

Claim 1 of instant application
Claim 1 of U.S. Patent No. 10,721,089
A device comprising: a wireless signal cloning unit, to enable a portable electronic device to wirelessly control a garage door system that is not necessarily in a line-of-sight of the portable electronic device; wherein the wireless signal cloning unit comprises: a wireless receiver to receive a first wireless communication signal that is transmitted by a proprietary remote control unit of said garage door system; a carrier frequency detector, to detect the carrier frequency of said first wireless communication 
(d) to extract from said payload data-bits a payload-segment that represents a command indicator that commands garage door systems of said maker-and-model to execute a certain command; a database searcher module, to search and to find in a database of previously-stored wireless signals, a particular wireless signal that matches said maker-and-model identifier; and to retrieve from said database a set of two or more different command indicators that are utilized to command garage door systems of said maker-and-model identifier; a wireless signal 


Claim 19 of instant application
Claim 1 of U.S. Patent No. 10,721,089
A device comprising: a wireless signal cloning unit, to enable a portable electronic device to wirelessly control a ceiling fan that is not necessarily in a line-of-sight of the portable electronic device; wherein the wireless signal cloning unit comprises: a wireless receiver to receive a first wireless communication signal that is transmitted by a proprietary remote control unit of said ceiling fan; a carrier frequency detector, to detect the carrier frequency of said 
garage door system that is not necessarily in a line-of-sight of the portable electronic device; wherein the wireless signal cloning unit comprises: a wireless receiver to receive a first wireless communication signal that is transmitted by a proprietary remote control unit of said garage door system; a carrier frequency detector, to detect the carrier (d) to extract from said payload data-bits a payload-segment that represents a command indicator that commands garage door systems of said maker-and-model to execute a certain command; a database searcher module, to search and to find in a database of previously-stored wireless signals, a particular wireless signal that matches said maker-and-model identifier; and to retrieve from said database a set of two or more different command indicators that are utilized to command garage door systems of said maker-


Claim 20 of instant application
Claim 1 of U.S. Patent No. 10,721,089
A device comprising: a wireless signal cloning unit, to enable a portable electronic device to wirelessly control an air conditioning unit that is not necessarily in a line-of-sight of the portable electronic device; wherein the wireless signal cloning unit comprises: a wireless receiver to receive a first wireless communication signal that is transmitted by a proprietary remote control unit of said air conditioning unit; a carrier 
a garage door system that is not necessarily in a line-of-sight of the portable electronic device; wherein the wireless signal cloning unit comprises: a wireless receiver to receive a first wireless communication signal that is transmitted by a proprietary remote control unit of said garage door system; a carrier (d) to extract from said payload data-bits a payload-segment that represents a command indicator that commands garage door systems of said maker-and-model to execute a certain command; a database searcher module, to search and to find in a database of previously-stored wireless signals, a particular wireless signal that matches said maker-and-model identifier; and to retrieve from said database a set of two or more different command indicators that are utilized to 


	Claims 2-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being dependent upon a rejected base claim, but would be withdrawn from the rejection if their base claims overcome the rejection by the timely filing of a terminal disclaimer.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,454,703. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of instant application are anticipated by claims of U.S. Patent No. 10,454,703.
Claim 1 of instant application
Claim 1 of Patent No. 10,454,703

 ceiling fan that is not necessarily in a line-of-sight of the portable electronic device; wherein the wireless signal cloning unit comprises: a wireless receiver to receive a first wireless communication signal that is transmitted by a proprietary remote control unit of said ceiling fan; a carrier frequency detector, to detect the carrier frequency of said first wireless communication signal; a de-modulator to de-modulate the first wireless communication signal; a payload analyzer, (a) to receive from said de-modulator data-bits of the payload of the first wireless communication signal, and (b) to extract from said payload data-bits a unique maker-and-model identifier of said ceiling fan, and (c) to extract from said payload data-bits a unique recipient address that is unique to said particular ceiling fan relative to one or more other ceiling fans that have same maker-and-model identifier, and (d) to extract from said payload data-bits a payload-segment that represents a command indicator that commands ceiling fans of said maker-and-model to execute a certain command; a database searcher module, to search and to find in a database of previously-stored wireless signal, a particular wireless signal that matches said maker-and-model identifier; and to retrieve from said database a set of two or more different command indicators that are utilized to command ceiling fans of said maker-and-model identifier; a wireless signal reconstruction unit, to reconstruct two or more different wireless signals, each wireless signal having a payload that comprises (I) said unique maker-and-model identifier, and (II) said unique recipient address that is unique to said particular ceiling fan, and (III) in at least one wireless signal, a command indicator that is different from the command indicator that was identified in said first wireless communication signal; wherein each wireless signal is generated and transmitted having said carrier frequency detected by the carrier frequency detector.


Claim 19 of instant application
Claim 1 of Patent No. 10,454,703

 ceiling fan that is not necessarily in a line-of-sight of the portable electronic device; wherein the wireless signal cloning unit comprises: a wireless receiver to receive a first wireless communication signal that is transmitted by a proprietary remote control unit of said ceiling fan; a carrier frequency detector, to detect the carrier frequency of said first wireless communication signal; a de-modulator to de-modulate the first wireless communication signal; a payload analyzer, (a) to receive from said de-modulator data-bits of the payload of the first wireless communication signal, and (b) to extract from said payload data-bits a unique maker-and-model identifier of said ceiling fan, and (c) to extract from said payload data-bits a unique recipient address that is unique to said particular ceiling fan relative to one or more other ceiling fans that have same maker-and-model identifier, and (d) to extract from said payload data-bits a payload-segment that represents a command indicator that commands ceiling fans of said maker-and-model to execute a certain command; a database searcher module, to search and to find in a database of previously-stored wireless signal, a particular wireless signal that matches said maker-and-model identifier; and to retrieve from said database a set of two or more different command indicators that are utilized to command ceiling fans of said maker-and-model identifier; a wireless signal reconstruction unit, to reconstruct two or more different wireless signals, each wireless signal having a payload that comprises (I) said unique maker-and-model identifier, and (II) said unique recipient address that is unique to said particular ceiling fan, and (III) in at least one wireless signal, a command indicator that is different from the command indicator that was identified in said first wireless communication signal; wherein each wireless signal is generated and transmitted having said carrier frequency detected by the carrier frequency detector.


Claim 20 of instant application
Claim 1 of Patent No. 10,454,703

 ceiling fan that is not necessarily in a line-of-sight of the portable electronic device; wherein the wireless signal cloning unit comprises: a wireless receiver to receive a first wireless communication signal that is transmitted by a proprietary remote control unit of said ceiling fan; a carrier frequency detector, to detect the carrier frequency of said first wireless communication signal; a de-modulator to de-modulate the first wireless communication signal; a payload analyzer, (a) to receive from said de-modulator data-bits of the payload of the first wireless communication signal, and (b) to extract from said payload data-bits a unique maker-and-model identifier of said ceiling fan, and (c) to extract from said payload data-bits a unique recipient address that is unique to said particular ceiling fan relative to one or more other ceiling fans that have same maker-and-model identifier, and (d) to extract from said payload data-bits a payload-segment that represents a command indicator that commands ceiling fans of said maker-and-model to execute a certain command; a database searcher module, to search and to find in a database of previously-stored wireless signal, a particular wireless signal that matches said maker-and-model identifier; and to retrieve from said database a set of two or more different command indicators that are utilized to command ceiling fans of said maker-and-model identifier; a wireless signal reconstruction unit, to reconstruct two or more different wireless signals, each wireless signal having a payload that comprises (I) said unique maker-and-model identifier, and (II) said unique recipient address that is unique to said particular ceiling fan, and (III) in at least one wireless signal, a command indicator that is different from the command indicator that was identified in said first wireless communication signal; wherein each wireless signal is generated and transmitted having said carrier frequency detected by the carrier frequency detector.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING Y HSIEH whose telephone number is (571)270-3011.  The examiner can normally be reached on Monday-Friday, 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.